Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuchman (US 2009/0289629).

Regarding claim 1, Tuchman teaches an atomic magnetometer comprising: 
	a laser light source configured to emit light [Fig. 3, light source 18. See also rest of reference.];  
[Fig. 3, wherein an additional laser path 44 is created that is split off from probe beam 36. See ¶0055 and rest of reference.];  
	a transparent cell filled with an alkali metal atom and through which the first light beam is transmitted [Fig. 3, cell 28. See also rest of reference.]; and 
	a photodetector configured to receive the first light beam which has transmitted 10through the transparent cell and the second light beam which has not transmitted through the transparent cell [Fig. 3, wherein photodetector 30 acquires both laser path 44 and 36. See also ¶0055 and rest of reference.].

Regarding claim 3, Tuchman further teaches wherein the alkali metal atom is any one of potassium, rubidium, and cesium [¶0043, wherein alkali metals are used in the cell. See also rest of reference.].

Regarding claim 4, Tuchman further teaches a gradiometer comprising the atomic magnetometer according to claim 1 [¶0065-0066, wherein multiple magnetometers can be used to form gradiometer. See also rest of reference.].

Regarding claim 5, Tuchman further teaches a biomagnetism measurement apparatus comprising: the atomic magnetometer according to claim 1 [See referenced portions of Tuchman in claim 1 above.]; and a controller configured to control the atomic magnetometer [¶0017, wherein a controller is used to control the magnetometer components. See also rest of reference.].

Regarding claim 6, Tuchman teaches an atomic magnetometer for measuring a strength of a magnetic field using probe light, the atomic magnetometer comprising: 
	a laser light source configured to emit probe light [Fig. 3, light source 18. See also rest of reference.]; 
	a light splitting unit configured to split the probe light into a first light beam and a second light beam [Fig. 3, wherein an additional laser path 44 is created that is split off from probe beam 36. See ¶0055 and rest of reference.];  
	30a transparent cell filled with an alkali metal atom and through which the first light beam is transmitted [Fig. 3, cell 28. See also rest of reference.]; and 
	a photodetector configured to detect an intensity of interfering light between the first light beam having transmitted through the transparent cell and the second light beam [Fig. 3, wherein photodetector 30 acquires both laser path 44 and 36. The photodetector is known to acquire the optical intensity of light. ¶0057-0059, wherein the magnitude of the phase shift is determined, which leads to the amount of interference. See also ¶0055 and rest of reference.].

Regarding claim 12, Tuchman further teaches further comprising a deflector configured to deflect the second light beam toward the photodetector [Fig. 3, see mirror 40 and 42. See also rest of reference.].

Regarding claim 13, Tuchman further teaches wherein the alkali metal atom is any one of potassium, rubidium, and cesium [¶0043, wherein alkali metals are used in the cell. See also rest of reference.].

Regarding claim 14, Tuchman further teaches a gradiometer comprising the atomic magnetometer according to claim 6 [¶0065-0066, wherein multiple magnetometers can be used to form gradiometer. See also rest of reference.].

Regarding claim 15, Tuchman further teaches a biomagnetism measurement apparatus comprising: the atomic magnetometer according to claim 6 [See referenced portions of Tuchman in claim 1 above.]; and a controller configured to control the atomic magnetometer [¶0017, wherein a controller is used to control the magnetometer components. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Tuchman, in view of Herbsommer (US 2018/0156875).

Regarding claim 2, Tuchman teaches the limitations of claim 1, which this claim depends from.
	Tuchman further teaches a position adjustor configured to adjust a position of an element [Fig. 3, piezoelectric device 41. See also rest of reference.].
	However, Tuchman is silent in teaching further comprising a position adjustor configured to adjust a position of the photodetector (emphasis added).
	Herbsommer, which is also in the field of magnetometers, teaches a position adjustor configured to adjust a position of the photodetector [¶0021, wherein the position of the photodetectors can be changed in different embodiments. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and Herbsommer because Tuchman teaches that it is known to change the position of elements of the magnetometer and Herbsommer teaches that the photodetector positions can also be changed [Tuchman – Fig. 3, piezoelectric device 41; Herbsommer - ¶0021]. 

Regarding claim 11, Tuchman teaches the limitations of claim 6, which this claim depends from.
	Tuchman further teaches a position adjustor configured to adjust a position of an element [Fig. 3, piezoelectric device 41. See also rest of reference.].
	However, Tuchman is silent in teaching further comprising a position adjustor configured to adjust a position of the photodetector (emphasis added).
	Herbsommer, which is also in the field of magnetometers, teaches a position adjustor configured to adjust a position of the photodetector [¶0021, wherein the position of the photodetectors can be changed in different embodiments. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and Herbsommer because Tuchman teaches that it is known to change the position of elements of the magnetometer and Herbsommer teaches that the photodetector positions can also be changed [Tuchman – Fig. 3, piezoelectric device 41; Herbsommer - ¶0021]. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Tuchman, in view of Mujat (“A law of interference of electromagnetic beams of any state of coherence and polarization and the Fresnel–Arago interference laws”).

Regarding claim 7, Tuchman teaches the limitations of claim 6, which this claim depends from.

	Mujat, which is also in the field of interference of light beams, teaches wherein the first light beam and the second light beam are each a linearly polarized light beam [Page 2414, wherein the light beams are linearly polarized or completely unpolarized. Abstract, wherein the light beams can be any type of polarization, thus this includes linearly polarized. See also rest of reference.], and the atomic magnetometer further comprises a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam and the second light beam [Abstract, Pages 2414-2415, Fig. 1 all disclose rotators. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and Mujat because Tuchman teaches determining the amount of interference [Tuchman – all mentions of interferometer] and Mujat teaches the laws of interference and how they apply to electromagnetic light beams [Mujat – see abstract and rest of reference.], which are used in the interferometer disclosed by Tuchman.  

Regarding claim 8, Tuchman and Mujat teaches the limitations of claim 8, which this claim depends from.
Tuchman - ¶0055-0060, wherein there is a phase difference/shift between beams. See also rest of reference. Mujat – Page 2414-2416, wherein there are phase differences between the light beams. The light beams can be orthogonal to teach other. See also rest of reference.].

Regarding claim 9, Tuchman and Mujat teaches the limitations of claim 8, which this claim depends from.
	Tuchman further teaches herein the polarization plane of the first light beam is not parallel to the polarization plane of the second light beam  [Tuchman - ¶0055-0060, wherein there is a phase difference/shift between beams. See also rest of reference.].
	However, Tuchman is silent in teaching wherein the polarization plane of the first light beam is orthogonal to the polarization plane of the second light beam.
	Mujat further teaches wherein the polarization plane of the first light beam is orthogonal to the polarization plane of the second light beam  [Page 2414-2416, wherein there are phase differences between the light beams. The light beams can be orthogonal to teach other. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and Mujat because Tuchman teaches determining the amount of interference [Tuchman – all mentions of interferometer] and Mujat teaches the laws of interference and how they apply to [Mujat – see abstract and rest of reference.], which are used in the interferometer disclosed by Tuchman.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Tuchman, in view of Sugioka (US 2011/0193555).

Regarding claim 7, Tuchman teaches the limitations of claim 6, which this claim depends from.
	Tuchman further teaches wherein a phase difference between the first light beam and the second light beam is a certain amount of degrees [Tuchman - ¶0055-0060, wherein there is a phase difference/shift between beams. See also rest of reference.].
	However, Tuchman is silent in teaching wherein a phase difference is 180 degrees.
	Sugioka, which is in the field of magnetometers, teaches a phase difference is 180 degrees [¶0095, wherein there is a phase shift of pi radians, which is equal to 180 degrees. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and Sugioka because Tuchman teaches that there is a phase shift between two light beams and Sugioka teaches that difference in magnetic field intensity can be directly measured as a difference  in polarization rotation angle [Sugioka - ¶0095], which is the object of a magnetometer and Tuchman teaches a magnetometer. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896